Case 2:20-cv-00281-JRG Document 209 Filed 08/25/21 Page 1 of 11 PageID #: 9467




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION


KAIFI LLC
                  Plaintiff,

      v.                                Case No. 2:20-cv-281-JRG

                                        JURY TRIAL DEMANDED

                                        Honorable Rodney Gilstrap

T-MOBILE US, INC. and
T-MOBILE USA, INC.,                     FILED UNDER SEAL
                  T-Mobile.



 PLAINTIFF KAIFI LLC’S OPPOSITION TO T-MOBILE’S MOTION TO COMPEL
THE PRODUCTION OF DOCUMENTS AND THE CONTINUED DEPOSITION OF DR.
         HANBUM CHO WITH RESPECT TO THOSE DOCUMENTS
Case 2:20-cv-00281-JRG Document 209 Filed 08/25/21 Page 2 of 11 PageID #: 9468




       KAIFI respectfully requests the Court deny T-Mobile’s motion to compel because each of

the documents T-Mobile identifies qualifies for protection under either the work-product immunity

or the attorney-client privilege.1

I.     ARGUMENT

       A.       Items 38-40 Are Protected By The Work Product Privilege.

       Items 38-40 are

                  . Ex. 1 (Choung Decl.) ¶ 3. At the time that Mr. Choung created these documents,



                                                     Id. ¶ 3. Ultimately,



                                        Id. ¶ 4. Mr. Choung is KAIFI’s litigation counsel in this

case, and also served as litigation counsel in the prior AT&T matter.2 Id. ¶ 2.

       T-Mobile claims that it is “farcical” that Items 38-40 were created

            because ID never ended up bringing a patent infringement suit, and instead transferred

the patents to KAIFI. Dkt. 173 at 5. T-Mobile’s bluster aside, it is irrelevant whether litigation

involving ID ever ensued. Kent Corp. v. N.L.R.B., 530 F.2d 612, 623 (5th Cir. 1976) (“Insofar as

the [work-product] privilege is meant to promote candid expressions of an attorney's theories and

perspectives, it cannot properly be made to turn on whether litigation actually ensued.”).

Similarly, that KAIFI did not exist at the time the documents were created is of no moment. Courts



1
  To abide by the Court’s standing order limiting the number of pages submitted in connection with
a discovery dispute, KAIFI has not attached copies of these documents for the Court to inspect in
camera. However, KAIFI is willing to provide copies of these documents at the Court’s request.
2
  KAIFI originally listed Dr. Cho as the recipient of these documents on its privilege log, given
that he had received them from ID on behalf of KAIFI. When T-Mobile requested additional
information, however, KAIFI amended the log to clarify that they had originally been created by
Mr. Choung for the prior owner of the ’728 Patent.

                                                 1
Case 2:20-cv-00281-JRG Document 209 Filed 08/25/21 Page 3 of 11 PageID #: 9469




faced with a nearly identical fact pattern have found that work product immunity applies. For

example, in Limestone Memory Systems, LLC v. Micron Tech., Inc., the court considered whether

work product immunity applied to documents created for the plaintiff’s parent company, Acacia,

who was not a party to the suit. No. 15-0278, Dkt. 167, slip op. at 6 (C. D. Cal. Feb. 19, 2019).

Micron argued—just as T-Mobile argues here—that the requested documents “predate

Limestone’s existence, and Limestone could not have anticipated litigation before Limestone

existed.” Id. at 5. The court rejected this argument, expressly holding that “Limestone is correct

that it may invoke the attorney work product protection with respect to materials generated before

it acquired the patents-in-suit” because “Acacia’s attorneys conducted an analysis of the

enforceability and strength of the patents-in-suit on behalf of itself and the party that would

ultimately own and enforce the patents-in-suit (i.e., its wholly owned subsidiary, Limestone).” Id.

at 11-`1. The same analysis should apply here.

       T-Mobile next points to an alleged “gap” between the time when Items 38-40 were created

and when KAIFI filed suit. Dkt. 173 at 5. But neither the Federal Rules nor case law imposes any

temporal requirement on the work product protection, and it is well-established that “litigation

need not be imminent.” TIGI Linea Corp. v. Prof. Prods. Grp, LLC, 2020 WL 7773581, at *6, *7

(E.D. Tex. Dec. 30, 2020). Indeed, T-Mobile’s own authority confirms that “[a] document need

not be generated in the course of an ongoing lawsuit in order to qualify for work product

protection[.]” S.E.C. v. Microtune, Inc., 258 F.R.D. 310, 318 (N.D. Tex. 2009); United States v.

Davis, 636 F.2d 1028, 1039 (1981) (“litigation need not necessarily be imminent . . . as long as

the primary motivating purpose behind the creation of the document was to aid in the possible

future litigation.”). This Court has routinely found that documents created years before litigation

commenced can qualify as work product. Wi-Lan, Inc. v. Acer, Inc., 2010 WL 4118625, *1 (E.D.




                                                 2
Case 2:20-cv-00281-JRG Document 209 Filed 08/25/21 Page 4 of 11 PageID #: 9470




Tex. Oct. 18, 2010) (denying motion to compel documents created seven years prior to filing

complaint); Fractus, S.A. v. Samsung Elecs. Co., Ltd., 2011 WL 13076782, at *1 (E.D. Tex. Jan.

20, 2011) (denying motion to compel documents created five years prior to filing complaint).3

       T-Mobile also claims that the documents should not be protected because they would have

been “just as useful—and necessary—in a non-litigation, business development context.” Dkt. 173

at 5-6. But the relevant inquiry is not about whether the documents would be “useful” for a

particular purpose, but instead for what purpose they were created.

       In any event, this Court has repeatedly afforded protection to documents that relate to both

“overall litigation and licensing strategy.” Mondis Tech., Ltd. v. LG Elecs., Inc., 2011 WL

1714304, at *3 (E.D. Tex. May 4, 2011) (denying motion to compel documents regarding litigation

and licensing strategy prepared “with the intention of coordinating potential investors to aid in

future possible litigation”). For example, in Fractus, this Court held that documents relating to a

licensing program were protected because Fractus had “engaged [counsel] for the primary

motivating purpose of developing a licensing strategy that involved identifying potential infringers

of Fractus’ patents with the clear goal of filing suit against the alleged infringers, if necessary.”

2011 WL 13076782, at *2. Finding “the end-game of the analysis [was] evident,” the Court

concluded that even if Fractus was not anticipating litigation at the time the documents were

created, its “primary motivating purpose . . . was to aid in future litigation.” Id. The same result is

warranted here. The mere fact that ID or KAIFI also engage in patent licensing does not negate

the primary motivation underlying the creation of the documents – i.e., to aid in future litigation.



3
  T-Mobile’s cited authority does not support its position. In Elec. Data Sys. Corp. v. Steingraber,
the Court’s decision was not based on timing, but rather the fact that “anticipation of litigation was
not the primary purpose” behind creation of the disputed documents. 2003 WL 21653414, at *6-7
(E.D. Tex. July 9, 2003) (emphasis added). Even still, the Court found the work product doctrine
protected documents that were created once litigation was imminent. Id.

                                                  3
Case 2:20-cv-00281-JRG Document 209 Filed 08/25/21 Page 5 of 11 PageID #: 9471




Ex. 1 ¶ 3.4

       As a last-ditch effort, T-Mobile claims that ID’s disclosure of Items 38-40 to KAIFI

constitutes “a plain waiver.” Dkt. 173 at 6. T-Mobile’s argument is based on a willful misreading

of the case law. As T-Mobile’s own cited case makes clear, waiver only occurs when work product

is “treated in a manner that substantially increases the likelihood that an adversary will come into

possession of the material.” U.S. v. Homeward Residential, Inc., 2016 WL 1031154, at *5-6 (E.D.

Tex. Mar. 15, 2016) (no waiver where documents shared with a litigation funder because funders

“have an inherent interest in maintaining the confidentiality of potential clients’ information”).

Here, ID had no reason to believe that its affiliate, KAIFI—



              —would share the documents with alleged infringers. In similar circumstances, courts

routinely decline to find waiver. Am. Video Graphics, L.P. v. Hewlett-Packard Co., 6:04-CV-397,

D.I. 384, slip op. at 2 (E.D. Tex. July 29, 2005) (no waiver when documents exchanged between

parties negotiating the acquisition of patents, as meetings were “not adversarial in nature, but rather

a consideration of the expansion of the [ ] patent litigation portfolio”); Fractus, 2011 WL

13076782, at *3 (E.D. Tex. Jan. 20, 2011) (no waiver where “there [was] no indication that [the

third-party] was an adversary”).

       Wi-Lan, Inc. v. Acer, Inc. is instructive. 2010 WL 4118625 (E.D. Tex. Oct. 18, 2010).




4
 Once again-Mobile’s citation to Elec. Data Sys. Corp. does not support its position. There, the
Court identified “[f]actors that courts rely on to determine the primary motivation for the creation
of a document” including “the retention of counsel and his involvement in the generation of the
document” and whether it was “a routine practice to prepare that type of document” or instead
“prepared in response to a particular circumstance.” 2003 WL 21653414, at *5 (E.D. Tex. July 9,
2003). While in Elec. Data the documents were related to an internal inquiry that would have been
performed even in the absence of litigation, here the disputed documents were prepared by retained
counsel in preparation to file claims of patent infringement. See id. at *6; Ex. 1 ¶ 3.

                                                  4
Case 2:20-cv-00281-JRG Document 209 Filed 08/25/21 Page 6 of 11 PageID #: 9472




There, Defendants moved to compel an expert report prepared seven years prior to filing suit, and

disclosed to a third-party during negotiation of a potential purchase of Wi-LAN’s intellectual

property. Id. at *1. Wi-LAN argued that the report was protected, and its disclosure to a potential

purchaser during due diligence did not constitute waiver. Id. at *2. The Court agreed, finding that

“work product protection exists to ‘promote the adversary system by safeguarding the fruits of an

attorney's trial preparations from the discovery attempts of an opponent’” and “the mere voluntary

disclosure to a third person is insufficient in itself to waive the work product privilege.” Id. at *5.

        B.      Item 41 Constitutes A Privileged Attorney-Client Communication.

        Item 41

                             . Ex. 1 ¶ 4. At the time,

                                                                        Id. Mr. Choung’s revisions to

the PPA are plainly protected by the attorney-client privilege. Tech Pharm. Servs., LLC v. Alixa

Rx LLC, 2017 WL 3521727, *1 (E.D. Tex. Aug. 16, 2017) (denying motion to compel production

of draft documents that included comments exchanged between counsel and client); see also

Imperium (IP) Holdings, Inc. v. Apple Inc. et al., 11-cv-00163, Dkt. 303, slip op. at 2-3 (E.D. Tex.

Dec. 13, 2012) (denying motion to compel communications between attorney and client where

attorney “was hired in two capacities . . . as a general business analyst [and] as an attorney, holding

that “any communications related to her work as an attorney would not be discoverable” nor would

“any work that combined her business analyst role and attorney role.”).

        C.      Dr. Cho’s Wi-Fi Calling Report is Protected Work Product.

        Dr. Cho’s Wi-Fi Calling Report is protected work product because it was prepared in

anticipation of litigation at the direction of ID’s in-house attorneys. See Fed. R. Civ. P. 26(b)(3)(A).

T-Mobile’s only arguments to the contrary are irrelevant red herrings.

        As an initial matter, T-Mobile misrepresents the facts underlying the Wi-Fi Calling Report.


                                                   5
Case 2:20-cv-00281-JRG Document 209 Filed 08/25/21 Page 7 of 11 PageID #: 9473




T-Mobile claims Dr. Cho prepared the report as a “prospective employe[e] in order to get himself

hired” and that Dr. Cho did not remember who asked him to prepare it. Dkt. 173 at 3. Neither of

these statements is true. Dr. Cho, who is a registered patent agent, testified




Ex. 2 (Cho Dep.) at 235:18-236:13. He also testified

                                                                  Dkt. 173-1 at 177:12-20.5

       Because Dr. Cho’s analysis was prepared at the direction of an attorney (i.e., ID’s in-house

counsel) in anticipation of litigation, it qualifies for work-product protection. Contrary to T-

Mobile’s suggestion, Dr. Cho’s employment status at the time he prepared the report is irrelevant.

T-Mobile’s only cited case, Total Safety U.S., Inc. v. Rowland, 2014 WL 2739392, at *4 (E.D. La.


5
  ID attorneys initially instructed Dr. Cho “to review patents, including the patents that [were]
outside the scope of this litigation, [ ] as well as the ’728 patent.” Ex. 2 at 240:8-12. While Dr. Cho
mistakenly believed they had requested a written report, they ultimately requested that he send the
written analysis to them, which he did. Dkt. 173-1 at 173:1-6 (“Q: Did you end up sending the
WiFi calling report to anyone at Intellectual Discovery? A: Yes. Q: Who at Intellectual Discovery
did you send it to? A. My memory is not too clear at the moment, but it was either Mr. Yang or
Mr. Yoo. Both of them are the patent attorney[s] at Intellectual Discovery.”); Ex. 2 at 240:19-
241:6 (“So my testimony previously was, I was mistaken whether they specifically requested a
written report. And I told them I was mistaken. I spent some time looking at this patent. And then
eventually, they said, yes, please forward that to us. So I understand the instruction was there to
look at the patent. And then at their request, I forwarded the report to them.”).

                                                  6
Case 2:20-cv-00281-JRG Document 209 Filed 08/25/21 Page 8 of 11 PageID #: 9474




June 17, 2014), is inapposite because it concerned a party’s request to take the deposition of

opposing counsel, which requires that “the information sought is relevant and non-privileged.”

Because plaintiff sought to depose counsel regarding a conversation that took place before the

defendant had retained counsel, the court concluded that the information was non-privileged and

therefore discoverable. Id. at *6. KAIFI is not asserting attorney-client communication privilege

over the WiFi Calling Report. Rather, because the document was prepared at the direction of an

attorney to aid in future litigation, it is protected by work product immunity.

       Finally, the relevant inquiry is not (as T-Mobile suggests) whether the report would be

“equally relevant” to non-litigation purposes. As discussed above, a document need not be solely

relevant to litigation to qualify for work product protection, “as long the primary motivating

purpose behind the creation of the document [is] to aid in possible future litigation.” U.S. v. Davis,

636 F.2d at 1039 (emphasis added). ReedHycalog v. Baker Hughes Oilfield Operations Inc. (Pl.

Br. at 7) does not hold otherwise. 242 F.R.D. 357, 361 (E.D. Tex. 2007). In that case,

ReedHycalog’s attorney expressly testified that the company was “was not in contemplation of

litigation” at the time the documents were prepared. Id. at 361. The Court found this testimony to

constitute a disclaimer of the work product protection. Id. No such disclaimer has occurred here.

       D.      T-Mobile’s Waiver Arguments Are Unavailing.

       There is no basis to suggest that KAIFI waived privilege. Items 38-41 were identified on

KAIFI’s initial privilege log, served April 21, 2021. Dr. Cho’s Wi-Fi Calling Report—which was

located during KAIFI’s ESI search—was timely logged on its ESI privilege log.6



6
  KAIFI repeatedly asked T-Mobile to agree on a date for the mutual exchange of ESI productions
and privilege logs. Ex. 3. T-Mobile refused to respond and failed to produce any ESI or ESI
privilege log prior to the fact discovery cut-off. See Dkt. 178. KAIFI unilaterally served its ESI
privilege log on July 16, 2021 when it became clear that T-Mobile would not be complying with
the discovery cut-off. Thus, it is T-Mobile, not KAIFI, who sought to “run out the clock.”

                                                  7
Case 2:20-cv-00281-JRG Document 209 Filed 08/25/21 Page 9 of 11 PageID #: 9475




 Date: August 3, 2021                     /s/ Robert Christopher Bunt
                                          Robert Christopher Bunt
                                          Texas Bar No. 00787165
                                          PARKER, BUNT & AINSWORTH PC
                                          100 E. Ferguson St., Suite 418
                                          Tyler, Texas 75702
                                          Telephone: (903) 531-3535
                                          Email: rcbunt@pbatyler.com

                                          Jason G. Sheasby
                                          Cal. Bar No. 205455 (admitted pro hac vice)
                                          Irell & Manella LLP
                                          1800 Avenue of the Stars Suite 900
                                          Los Angeles, CA 90067-4276
                                          Telephone: 310.277-1010
                                          Facsimile: 310-203-7199
                                          Email: jsheasby@irell.com

                                          Rebecca Carson
                                          Cal. Bar No. 254105 (admitted PHV)
                                          IRELL & MANELLA, LLP
                                          840 Newport Center Drive, Suite
                                          400 Newport Beach, CA 92660
                                          Telephone: 949-760-0991
                                          Facsimile: 949-760-5200
                                          Email: rcarson@irell.com

                                          Andrew Choung
                                          Cal. Bar No. 203192 (admitted in E.D. Texas)
                                          Nixon Peabody LLP
                                          300 S. Grand Avenue, Suite
                                          4100 Los Angeles, CA 90071
                                          Telephone: 213-629-6166
                                          Fax: 213-629-6001
                                          Email: achoung@nixonpeabody.com

                                          Enoch H. Liang
                                          Cal. Bar No. 212324 (admitted in E.D. Texas)
                                          LTL ATTORNEYS LLP
                                          300 S. Grand Ave., 14th Fl.
                                          Los Angeles, California 90071
                                          Telephone: (213) 612-8900
                                          Facsimile: (213) 612-3773
                                          Email: enoch.liang@ltlattorneys.com

                                          Attorneys for Plaintiff KAIFI LLC



                                      8
Case 2:20-cv-00281-JRG Document 209 Filed 08/25/21 Page 10 of 11 PageID #: 9476




                             CERTIFICATE OF SERVICE

          I hereby certify that all counsel of record, who are deemed to have consented to

   electronic service are being served this 3rd day of August 2021, with a copy of this document

   via the Court's CM/ECF system.

                                                       /s/ Robert Christopher Bunt
                                                       ROBERT CHRISTOPHER BUNT




                                                9
Case 2:20-cv-00281-JRG Document 209 Filed 08/25/21 Page 11 of 11 PageID #: 9477




              CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

        I hereby certify that under L.R. CV-5(a)(7)(B) that the foregoing document is filed under

 seal pursuant to the Court’s Protective Order entered in this matter (Dkt. No. 80).

                                                       /s/ Robert Christopher Bunt
                                                       ROBERT CHRISTOPHER BUNT
